Citation Nr: 1829663	
Decision Date: 07/11/18    Archive Date: 07/24/18

DOCKET NO.  15-16 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than July 1, 2013, for the grant of service connection for tinnitus.

2.  Entitlement to an effective date earlier than January 6, 2014, for the grant of a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty service from December 1966 to December 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran requested and was scheduled for a videoconference Board hearing at the RO, but subsequently cancelled the request.


FINDING OF FACT

In June 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the claims for an earlier effective date for the grant of service connection for tinnitus and for an earlier effective date for the grant of a TDIU was requested.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the Veteran for the issue of entitlement to an effective date earlier than July 1, 2013, for the grant of service connection for tinnitus, have been met.  38 U.S.C. § 7105 (West 2012); 38 C.F.R. 
§ 20.204 (2017).

2. The criteria for withdrawal of an appeal by the Veteran for the issue of entitlement to an effective date earlier than January 6, 2014, for the grant of a TDIU, have been met.  38 U.S.C. § 7105 (West 2012); 38 C.F.R. § 20.204 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (West 2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In written correspondence received in June 2018, the Veteran indicated that she desired to withdraw her claims of entitlement to an effective date earlier than July 1, 2013, for the grant of service connection for tinnitus and entitlement to an effective date earlier than January 6, 2014, for the grant of a TDIU.  As such, no allegation of error of fact or law remains before the Board for consideration with regard to these claims.  Thus, the Board finds that the Veteran has withdrawn her claims of entitlement to an effective date earlier than July 1, 2013, for the grant of service connection for tinnitus, and entitlement to an effective date earlier than January 6, 2014, for the grant of a TDIU, and accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed.


ORDER

The appeal as to entitlement to an effective date earlier than July 1, 2013, for the grant of service connection for tinnitus is dismissed.

The appeal as to entitlement to an effective date earlier than January 6, 2014, for the grant of a TDIU is dismissed.



		
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


